Citation Nr: 0106649	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a shell fragment wound of the right hand with 
ulnar nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the 
right hand with ulnar neuropathy, manifested primarily by 
flexion contracture of the ring and little fingers; 
pronounced atrophy of the intraosseal and hypothenar muscles; 
weak grip strength; weak abduction and adduction of all 
fingers against resistance; and inability to actively 
approximate the tip of any finger closer than one inch to the 
palm of the hand, more nearly reflect the symptoms associated 
with complete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a 60 percent rating for the residuals of a 
shell fragment wound of the right hand with ulnar neuropathy 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.124a, Diagnostic 
Code 8516 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 40 percent for the 
residuals of a shell fragment wound of the right hand with 
ulnar nerve involvement.  Disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the diagnostic 
codes of the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 40 percent 
rating is warranted for severe incomplete paralysis of the 
ulnar nerve.  A 60 percent rating is warranted for complete 
paralysis, manifested by "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened. 

During a VA examinations, performed in June 1999 and May 
2000, the veteran complained of paresthesia in his right 
hand, including the ring and little fingers, and flexion 
contracture was noted in those fingers.  He also had 
limitation of motion in those fingers, and could not bring 
the fingertips closer than one inch from the palm of his 
right hand.  There was pronounced atrophy in the intraosseal 
and hypothenar muscles and weakness, i.e., 3/5, in grip 
strength in that hand.  Moreover, there was weakness to 
resistance during abduction and adduction of the fingers.  
Such findings more nearly approximate the criteria associated 
with complete paralysis of the ulnar nerve.  Accordingly, a 
60 percent schedular evaluation is granted.

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
shell fragment wound of the right hand; however, the evidence 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  During his most 
recent hearing, the veteran testified that his right hand 
disability caused him to miss some work but noted that he did 
not abuse his use of leave.  Indeed, there is no 
documentation of work missed by the veteran or of termination 
from employment due solely to his right hand disability.  
Moreover, there is no evidence that the veteran has received 
any recent treatment for his service-connected right hand 
disability, much less required frequent periods of 
hospitalization.  Rather, the record shows that the 
manifestations of that disability are essentially those 
contemplated by the current schedular evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension Services for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a 60 percent rating for the residuals of a 
shell fragment wound of the right hand with ulnar nerve 
involvement is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

